UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:September 30, 2014 Item 1. Report to Stockholders. Semi-Annual Report For the Six Months Ended September 30, 2014 Osterweis Fund Osterweis Strategic Income Fund Osterweis Strategic Investment Fund Osterweis Institutional Equity Fund Disclosures Past performance is no guarantee of future results. This commentary contains the current opinions of the author as of the date above, which are subject to change at any time. This commentary has been distributed for informational purposes only and is not a recommendation or offer of any particular security, strategy or investment product. Information contained herein has been obtained from sources believed to be reliable, but is not guaranteed. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security. Current and future portfolio holdings are subject to risk. Please refer to the Schedule of Investments for complete fund holdings. No part of this document may be reproduced in any form, or referred to in any other publication, without the express written permission of Osterweis Capital Management. The S&P 500 Index is a market capitalization weighted index that is widely regarded as the standard for measuring large-cap U.S. stock market performance. The Russell 2000 Index is an index measuring the performance of the 2,000 smallest companies in the Russell 3000 Index. The S&P Midcap 400 Index is a Standard & Poor’s index that serves as a barometer for the U.S. mid-cap equities sector and is the most widely followed mid-cap index in existence. The Barclays U.S. Aggregate Bond Index (BC Agg) is an unmanaged index that is widely regarded as a standard for measuring U.S. investment grade bond market performance. The 60/40 blend is composed of 60% S&P 500 and 40% BC Agg and assumes monthly rebalancing. These indices reflect the reinvestment of dividends and/or interest income. These indices do not incur expenses and are not available for investment. “Risk-off” rotation refers to investors moving from perceived riskier assets to perceived less risky assets. Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity. Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. Price-to-Earnings (P/E) ratio is the ratio of the stock price to the trailing 12 months diluted EPS. CAPE Ratio (also known as the Shiller Ratio): Cyclically Adjusted Price-to-Earnings Ratio. The numerator of the CAPE is the real (inflation-adjusted) price level of the S&P 500 Index and the denominator is the moving average of the preceding 10 years of the S&P 500 Index’s real reported earnings, where the U.S. Consumer Price Index is used to adjust for inflation. Cash Flow measures the cash generating capability of a company by adding non-cash charges (e.g., depreciation) and interest expense to pretax income. Free cash flow represents the cash that a company is able to generate after laying out the money required to maintain and expand the company’s asset base. Free cash flow is important because it allows a company to pursue opportunities that enhance shareholder value. The Global Industry Classification Standard (“GICS”) was developed by and is the exclusive property and a service mark of MSCI Inc. (“MSCI”) and Standard & Poor’s, a division of The McGraw-Hill Companies, Inc. (“S&P”) and is licensed for use by Osterweis Capital Management. Neither MSCI, S&P, nor any other party involved in making or compiling the GICS classifications makes any express or implied warranties or representations with respect to such standard or classification (or the results to be obtained by the use thereof), and all such parties hereby expressly disclaim all warranties of originality, accuracy, completeness, merchantability and fitness for a particular purpose with respect to any such standard or classification. Without limiting any of the foregoing, in no event shall MSCI, S&P, any of their affiliates or any third party involved in making or compiling the GICS or any GICS classifications have any liability for any direct, indirect, special, punitive, consequential or any other damages (including lost profits), even if notified of the possibility of such damages. This document must be preceded or accompanied by a current prospectus. Please refer to the prospectus for important information about the investment company including objectives, risks, charges and expenses. The Osterweis Funds are distributed by Quasar Distributors, LLC. Table of Contents Letter from the Chief Investment Officer and the President 2 Manager Reviews, Fund Overviews and Schedules of Investments Osterweis Fund Portfolio Managers’ Review 4 Fund Overview 6 Schedule of Investments 7 Osterweis Strategic Income Fund Portfolio Managers’ Review 9 Fund Overview 10 Schedule of Investments 11 Osterweis Strategic Investment Fund Portfolio Managers’ Review 16 Fund Overview 18 Schedule of Investments 19 Osterweis Institutional Equity Fund Portfolio Managers’ Review 24 Fund Overview 26 Schedule of Investments 27 Financial Statements Statements of Assets and Liabilities 29 Statements of Operations 30 Statements of Changes in Net Assets Osterweis Fund 31 Osterweis Strategic Income Fund 32 Osterweis Strategic Investment Fund 33 Osterweis Institutional Equity Fund 34 Financial Highlights Osterweis Fund 35 Osterweis Strategic Income Fund 36 Osterweis Strategic Investment Fund 37 Osterweis Institutional Equity Fund 38 Notes to Financial Statements 39 Expense Example 47 Additional Information 49 Approval of Investment Advisory Agreements 50 Privacy Notice 53 1 Letter from the Chief Investment Officer and the President October 15, 2014 Dear Investors, For some time now we have been making the case for a long-term bull market in U.S. equities.This has rested on the prediction of a gradual economic recovery devoid of inflationary pressures, played out against a very accommodative monetary backdrop.So far, this is exactly what has occurred.But as we all know, trees don’t grow to heaven and nothing lasts forever.Therefore the relevant questions we ask ourselves every day are: (1) what could go wrong and (2) when should we start to worry?We shall devote this letter to the things we worry about. Primary among our concerns would be a sudden and unexpected pick-up in inflation.So far during this recovery there has been enough slack in the U.S. economy, especially in the labor markets and in terms of capacity utilization, that the recovery has not sparked wage and price inflation.The deep recession in 2008/2009 drove unemployment up and capacity utilization down.Now, however, after over five years of slow but grinding recovery unemployment has dropped to levels that historically have triggered wage inflation, and capacity utilization has jumped back close to its historical average.There are now scattered reports of labor shortages and wage pressure in certain professions, such as welding, but these instances appear to be industry- and geography-specific and not yet generalized.A recent report noted that new jobs created since the 2008 debacle pay 23% less than the jobs lost in the downturn.1Regardless of its accuracy, this statistic is consistent with anecdotal reports of lower- and middle-class economic stagnation and financial stress continuing despite the economic expansion.If, when and how fast labor markets may tighten is a key risk.Our bet is that it’s a ways off and not a sure thing in the next 12-18 months. The other potential source of inflationary pressure (other than monetary conditions) would be commodities.Fortunately the slowdown in China’s growth, coupled with recessionary conditions in Europe, has resulted in price weakness in many key commodities as well as strength in the U.S. dollar.Some economists suggest that the transition in China from investment led growth (infrastructure, real estate and factories) of the past 20 years to services led/consumer growth spells the end of the commodity super cycle of the past 15 years.Overlaying a stronger U.S. dollar on looser commodity markets suggests that commodity prices could stay weak for U.S. consumers and manufacturers for an extended period of time.So, we do not see inflation pressures building here.Additionally, the strengthening U.S. dollar is helping to hold-down the cost of imports for all goods, not just commodities. The second risk revolves around weak economic conditions abroad.Europe is beset by slow growth at best and actual recession at worst, Brazil is in outright recession and China’s growth is slowing.With our trading partners suffering from economic anemia, there is concern that the U.S. could follow suit.Maybe, but recent data suggest the U.S. economy is actually accelerating and does not depend too much on trade.In fact over 70% of U.S. gross domestic product (GDP) is driven by U.S. consumers, with exports making up just 14% of GDP. The third most obvious risk is that our “easy money” policies eventually have to give way to more neutral or even tight policies, and this will likely remove the high-octane fuel behind the stock market’s upward trajectory.We have long contended that the Federal Reserve (the “Fed”) will probably “taper” in concert with the economic recovery, i.e., the degree of tapering should be proportionate to the strength of the recovery.We have not yet entered the first phase of rising rates where the Fed raises rates to get back to normal levels, and we feel we are far from the second phase where they raise rates to slow down the economy.Inflation does not appear to be a problem that the Fed needs to fight just now.As long as inflation remains benign, the return to monetary neutrality should not derail the stock market.If inflation becomes a problem, then, and only then, we believe one should worry about Fed tightening.In other words, “tapering ain’t tightening.” Fourth, we worry about geopolitical risks spiraling out of control and wreaking havoc on the world’s economy.But geopolitical risks are a bit like germs; they are always out there, and sometimes they knock you down, but they are rarely fatal. 1 Megan Davies, “U.S. jobs rose since ‘08 crisis, but pay is 23 pct less: report” Thomson Reuters online – August 11, 2014 2 Letter from the Chief Investment Officer and the President The fifth risk we worry about is rather amorphous and difficult to quantify.We have long contended that if you want to know where the next big crisis will erupt, look to see who has been borrowing the most money.For example, look at housing debt during the 2005-2007 period.What followed was, of course, the housing debacle of 2008.Since 2008, the biggest net borrowers have been central governments.In the U.S., government deficits have been shrinking rapidly.However, central governments elsewhere in the world are still running large deficits.How long this can go on is anybody’s guess. Finally, a number of investors worry that stock market valuations have become stretched and are vulnerable to a setback.We have argued for some time that valuations – i.e., conventional price-to-earnings (P/E) ratios – are reasonable and have been hovering just above the long-term average.Given the current low level of interest rates, one would actually expect the market’s (as measured by the S&P 500 Index) P/E to be higher; roughly double where it is today.So, the market is either discounting higher interest rates and is therefore not likely to be vulnerable to Fed tapering, or it is discounting a future drop in corporate profits, or some combination of the two.If none of these turn out to be the case, then the market may be significantly undervalued. One school of investors looks not at the conventional P/E ratio, but at the Cyclically Adjusted Price-to-Earnings ratio (CAPE).CAPE is a P/E ratio calculated on the market’s trailing 10 years’ earnings.It may be somewhat useful in forecasting long-term market returns.People believe the higher the CAPE, the lower the market’s expected return over the next 10 years, and vice-versa.But CAPE is a very poor timing indicator.In other words, a high CAPE may not indicate an imminent market crash, just as a low CAPE may not mean a bull market is about to jump out of the starting blocks.CAPE is high right now relative to the average CAPE of the past 100 years.Some say this is because the last 10 years included the debacle of 2008 and its aftermath.Others point out that current earnings may be biased downward by the way tech companies account for option grants and that tech represents an ever-increasing share of the overall market.Still others point out that S&P earnings have been hit by huge write downs at a few companies.Using a different measure of profits, which adjusts for such write downs, would likely show a much lower CAPE. Our view is that low interest rates should bias CAPE upwards, just as it should raise the conventional P/E ratio.Using a CAPE average over 100 years is not terribly meaningful to us as there have been long periods when interest rates were high and equity valuations low (not just CAPE measures of value, but all measures).We prefer to look at the past 25 years as a period when interest rates and inflation have fallen from much higher post-World War II levels.The CAPE valuation is currently in line by that measure. Without belaboring the point, we believe that equity market valuations are currently reasonable, and that if corporate profits grow over the next few years, the stock market is likely to rise in tandem.To the extent that we are able to identify companies with depressed valuations and accelerating earnings and cash flows, we strive to be able to produce reasonable investment returns. Looking at fixed income, we still believe that current Treasury yields do not adequately compensate us even if interest rates stay low, and they certainly do not provide protection in case we enter a rising interest rate environment.We believe that high yield, shorter term bonds currently offer a better risk/reward opportunity.Longer term, we look forward to the time when longer-dated high yield bonds and investment grade bonds may present attractive investments too. If you are not currently receiving our quarterly shareholder letters and outlooks by email and would like to receive them, please email contact@osterweis.com or call (800) 700-3316 to be added to our distribution list. Sincerely, John Osterweis Matt Berler Please see back of front cover for additional disclosures. 3 Osterweis Fund | Portfolio Managers’ Review Performance Summary The Osterweis Fund (the “Fund”) generated a 2.31% total return for the six-month period ending September 30, 2014, trailing its benchmark, the S&P 500 Index (the “S&P 500”), which returned 6.42% over the same period. (Please see standardized performance in the table following this review.) Market Review During the first fiscal quarter, the market, as measured by the S&P 500, continued its upward march. The second fiscal quarter was a much different story as we saw a striking decoupling of large-cap equities from small- and mid-caps beginning in July. During the second fiscal quarter, the Russell 2000 was down 7.4% and the S&P Midcap 400 fell 4.0% versus a 1.1% rise in the S&P 500. Within the S&P 500, the very largest market cap names drove performance. Clearly, there was a broad “risk-off” rotation. Mega caps generally outperformed small- and mid-caps, investment grade bonds outperformed high yield bonds, U.S. equities outperformed non-U.S. equities, the dollar rallied and commodities tanked. Our portfolio was not immune to this shift in investor sentiment. Portfolio Review The Fund lagged the benchmark for the six-month period ending September 30th. Almost all of the underperformance occurred during the second fiscal quarter, with the most obvious cause of the shortfall related to the wide divergence in performance between large caps and small/mid as noted above. (As of September 30th, only 11 of the Fund’s 41 holdings were members of the S&P 500 and only 6% of Fund assets by market value overlapped with the S&P 500.) On the positive side, our companies have continued to operate well with only a few hiccups, and we generally anticipate attractive earnings and free cash flow growth to continue over the next year. During the six-month fiscal year period, our security selection in the Energy sector added significant absolute and relative value. In particular, all of our Master Limited Partnership (MLP) investments fared quite well, with all except one MLP holding garnering double-digit returns for the period. Our Consumer Discretionary stock picks also provided a nice boost to both absolute and relative returns. These two sectors combined accounted for four of the top five contributors to absolute performance. On the other hand, our selection fared the worst in the Industrials and Materials sectors, where the portfolio’s bottom three contributors to total returns reside. Throughout six months, the Fund remained relatively fully invested with an average equity exposure of 94%. Nevertheless, the small cash holding acted as another meaningful source of underperformance in a strong equity market. Outlook & Portfolio Positioning We suspect that the broad flight to safety across asset classes in the second fiscal quarter came in response to new signs of economic weakness in Europe and certain emerging markets. U.S. economic growth at the same time has accelerated and is likely to remain slow but steady. The contrast between improving growth in the U.S. and slowing growth elsewhere has resulted in a strengthening U.S. dollar versus most of the other major currencies. We think this will prove to be positive for both the U.S. economy and U.S. stock market. As discussed in the CIO and President’s letter, we are constantly evaluating where we might be wrong in terms of our economic assumptions. Some of the key areas we are monitoring include: •Inflationary pressures – labor market and commodities •Weak economic conditions abroad •Faster than expected Fed tightening •Geopolitical events In terms of valuations, price-to-earnings (P/E) ratios are near their historic averages and we think they could stay at these levels or move even higher with the stronger U.S. dollar, low inflation and low interest rates. 4 Osterweis Fund | Portfolio Managers’ Review Our task, of course, is to scour the market for unusually attractive opportunities, not just buying reasonably valued companies. On that front, we continue to seek overlooked, misunderstood and undervalued companies with businesses that we believe should thrive in a slow growth economic environment. We are particularly focused on companies with strong and growing free cash flow, especially those that return this cash flow to shareholders through dividends and stock repurchases. The Osterweis Fund may invest in medium and smaller sized companies, which involve additional risks such as limited liquidity and greater volatility. The Fund may invest in foreign and emerging market securities, which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Fund may invest in Master Limited Partnerships, which involve risk related to energy prices, demand and changes in tax code. The Fund may invest in debt securities that are un-rated or rated below investment grade. Lower-rated securities may present an increased possibility of default, price volatility or illiquidity compared to higher-rated securities. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. 5 Osterweis Fund | Fund Overview (Unaudited) Six Month and Average Annual Total Returns Periods Ended September 30, 2014 Since Inception Six Months 1 Yr. 5 Yr. 10 Yr. 15 Yr. (October 1, 1993) Osterweis Fund 2.31% 10.94% 12.74% 8.25% 8.77% 11.26% S&P 500 Index Expense Ratio as of 3/31/2014: 1.01% The performance data quoted above represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month-end may be obtained by calling (866) 236-0050. Prior to June 30, 2014 the Fund imposed a 2.00% redemption fee on shares redeemed within 30 days. Growth of $10K (Ten Years Ending 9/30/2014) This chart illustrates the performance of a hypothetical $10,000 investment made on September 30, 2004 and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The chart assumes reinvestment of capital gains and dividends. Sector Allocation Top Ten Equity Holdings Valeant Pharmaceuticals International, Inc. % Magellan Midstream Partners L.P. Enterprise Products Partners L.P. Cinemark Holdings, Inc. Air Lease Corp. Johnson & Johnson Digital Realty Trust, Inc. DIRECTV Occidental Petroleum Corp. Charter Communications, Inc. – Class A Total % Fund holdings are subject to change. 6 Osterweis Fund | Schedule of Investments at September 30, 2014 (Unaudited) Shares Value Common Stocks: 75.9% Aerospace & Defense: 4.3% Boeing Co. $ Triumph Group, Inc. Air Freight & Logistics: 1.6% Royal Mail Plc Beverages: 2.5% Diageo Plc – ADR Communications Equipment: 1.2% Motorola Solutions, Inc. Containers & Packaging: 5.5% Crown Holdings, Inc.1 Owens-Illinois, Inc.1 Diversified Financial Services: 1.9% PHH Corp.1 Electric Utilities: 1.8% NRG Yield, Inc. – Class A Food Products: 2.6% Unilever NV – NYRS Gas Utilities: 1.6% Questar Corp. Health Care Equipment & Supplies: 2.6% Teleflex, Inc. Health Care Providers & Services: 1.4% HealthSouth Corp. Insurance: 2.4% Alleghany Corp.1 Internet & Catalog Retail: 2.6% Liberty Interactive Corp. – Class A1 Internet Software & Services: 5.0% Ebay, Inc.1 Google, Inc. – Class A1 Google, Inc. – Class C1 Media: 12.1% Charter Communications, Inc. – Class A1 Cinemark Holdings, Inc. DIRECTV1 Viacom, Inc. – Class B Multiline Retail: 1.2% Marks & Spencer Group Plc – ADR Oil, Gas & Consumable Fuels: 3.0% Occidental Petroleum Corp. Pharmaceuticals: 13.3% Bayer AG – ADR Johnson & Johnson Novartis AG – ADR Sanofi – ADR Valeant Pharmaceuticals International, Inc.1 Software: 2.8% Oracle Corporation Thrifts & Mortgage Finance: 0.6% Stonegate Mortgage Corp.1 Trading Companies & Distributors: 3.1% Air Lease Corp. Water Utilities: 2.8% American Water Works Co., Inc. Total Common Stocks (Cost $604,943,733) Partnerships & Trusts: 12.0% Oil, Gas & Consumable Fuels: 12.0% Atlas Pipeline Partners L.P. Cone Midstream Partners L.P.1 Enterprise Products Partners L.P. Magellan Midstream Partners L.P. VTTI Energy Partners L.P.1 Total Partnerships & Trusts (Cost $66,432,213) The accompanying notes are an integral part of these financial statements. 7 Osterweis Fund | Schedule of Investments at September 30, 2014 (Unaudited) Shares Value Real Estate Investment Trusts: 6.7% Digital Realty Trust, Inc. $ New Residential Investment Corp. Newcastle Investment Corp. Total Real Estate Investment Trusts (Cost $78,083,734) Short-Term Investments: 4.7% Federated U.S. Treasury Cash Reserves, 0.000%2 Total Short-Term Investments (Cost $55,491,030) Total Investments in Securities: 99.3% (Cost $804,950,710) Other Assets in Excess of Liabilities: 0.7% Total Net Assets: 100.0% $ ADR – American Depositary Receipt NYRS – New York Registry Shares 1 Non-income producing security. 2 Annualized seven-day yield as of September 30, 2014. The Global Industry Classification Standard (GICS®) was developed by and is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 8 Strategic Income Fund | Portfolio Managers’ Review Performance Summary The Osterweis Strategic Income Fund (the “Fund”) generated a total return of 0.19% for the six-month period ending September 30, 2014, trailing its benchmark, the Barclays U.S. Aggregate Bond Index (the “BC Agg”), which returned 2.21% over the same period. (Please see standardized performance in the table following this review.) Market Review The investment grade bond market, as measured by the BC Agg, showed strong performance in the period as investors sought perceived safety in investment grade bonds, particularly Treasuries. Therefore, U.S. Treasury yields have stayed low, driven by global investor demand for safe havens rather than by U.S. economic fundamentals. Portfolio Review During the six-month period ending September 30th, the Fund’s non-investment grade (high yield) holdings were the primary contributors to absolute performance; however, this, in addition to the Fund’s defensive duration positioning, hampered returns versus the benchmark. Within the overall bond market, the investment grade sector outperformed the high yield sector.The BC Agg, an investment grade index, generated solid returns in every single segment. The Fund’s high yield securities as a whole also produced positive results, but lagged the benchmark. Consequently, given the Fund’s significant weight in high yield, this sector detracted notably from relative returns. Over the period, the Fund’s high yield weighting averaged 83%, ranging from 77% to 90%. The benchmark does not contain any high yield bonds. During the period, longer term yields generally declined while some shorter term yields rose slightly. Since bond prices generally rise as yields fall, this means that longer term bonds fared better over the six months. Therefore, the Fund’s shorter duration positioning compared to the benchmark was a detractor from relative performance. However, within high yield, the Fund’s shorter duration positioning helped returns, as shorter term bond performance outpaced longer term in this sector during the high yield selloff that occurred in the second fiscal quarter. Outlook and Portfolio Positioning We still believe that current Treasury yields do not adequately compensate us in a continuing benign interest rate environment, nor provide enough protection in case we enter a rising interest rate environment. We still favor shorter duration high yield, with its combination of potential for attractive yields and low interest rate risk. We are also on the lookout for convertible bonds trading at attractive yields, driven by selloffs in equities. Longer term, we look forward to the time when longer dated high yield bonds and investment grade bonds may present attractive investments. As always, we are adhering to our cautious approach which we think should serve our shareholders well over the long term. The Osterweis Strategic Income Fund may invest in debt securities that are un-rated or rated below investment grade. Lower-rated securities may present an increased possibility of default, price volatility or illiquidity compared to higher-rated securities. The Fund may invest in foreign and emerging market securities, which involve greater volatility and political, economic and currency risks and differences in accounting methods. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Small- and mid-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Higher turnover rates may result in increased transaction costs, which could impact performance. From time to time, the Fund may have concentrated positions in one or more sectors subjecting the Fund to sector emphasis risk. The Fund may invest in municipal securities which are subject to the risk of default. 9 Strategic Income Fund | Fund Overview (Unaudited) Six Month and Average Annual Total Returns Periods Ended September 30, 2014 Since Inception Six Months 1 Yr. 3 Yr. 5 Yr. 10 Yr. (August 30, 2002) Osterweis Strategic Income Fund 0.19% 4.23% 6.91% 7.06% 6.79% 7.60% Barclays U.S. Aggregate Bond Index Expense Ratio as of 3/31/2014: 0.86% The performance data quoted above represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month-end may be obtained by calling (866) 236-0050. Prior to June 30, 2014 the Fund imposed a 2.00% redemption fee on shares redeemed within 30 days. Growth of $10K (Ten Years Ending 9/30/2014) This chart illustrates the performance of a hypothetical $10,000 investment made on September 30, 2004 and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The chart assumes reinvestment of capital gains and dividends. Asset Allocation Top Ten Debt Holdings MetroPCS Wireless, Inc.,7.875% % Rite Aid Corp., 9.250% CHS/Community Health Systems, Inc., 8.000% Swift Services Holdings, Inc., 10.000% Alere, Inc., 8.625% West Corp., 7.875% Michaels FinCo Holdings LLC, 7.500% Edgen Murray Corp., 8.750% Milestone Aviation Group Ltd., 8.625% Icahn Enterprises L.P., 3.500% Total % Fund holdings are subject to change. 10 Strategic Income Fund | Schedule of Investments at September 30, 2014 (Unaudited) Principal Amount Value Bonds: 94.5% Corporate Bonds: 90.8% Aerospace & Defense: 3.2% ADS Tactical, Inc. $ 11.000%, 04/01/20181 $ Erickson, Inc. 8.250%, 05/01/2020 Kratos Defense & Security Solutions, Inc. 7.000%, 05/15/20191 Air Freight & Logistics: 0.2% XPO Logistics, Inc. 7.875%, 09/01/20191 Auto Components: 1.0% Stoneridge, Inc. 9.500%, 10/15/20171 Banks: 0.1% CIT Group, Inc. 4.750%, 02/15/20151 Beverages: 1.1% Beverages & More, Inc. 10.000%, 11/15/20181 Building Products: 1.0% Cleaver-Brooks, Inc. 8.750%, 12/15/20191 9.750%, 12/31/20191,2 Capital Markets: 2.0% E*Trade Financial Corp. 6.000%, 11/15/2017 6.375%, 11/15/2019 Oppenheimer Holdings, Inc. 8.750%, 04/15/2018 Chemicals: 2.1% HIG BBC Intermediate Holdings LLC 10.500%, 09/15/20181 LSB Industries, Inc. 7.750%, 08/01/2019 Trinseo Materials Operating SCA 8.750%, 02/01/2019 Commercial Services & Supplies: 2.1% Deluxe Corp. 6.000%, 11/15/2020 R.R. Donnelley & Sons Co. 8.600%, 08/15/2016 8.250%, 03/15/2019 8.875%, 04/15/2021 7.000%, 02/15/2022 Transfield Services Ltd. 8.375%, 05/15/20201 Construction & Engineering: 1.0% Michael Baker Holdings LLC 8.875%, 04/15/20191 Michael Baker International LLC 8.250%, 10/15/20181 Construction Materials: 1.7% Associated Asphalt Partners LLC 8.500%, 02/15/20181 Rain CII Carbon LLC 8.000%, 12/01/20181 Consumer Finance: 3.0% Ally Financial, Inc. 6.750%, 12/01/2014 6.750%, 12/01/2014 8.300%, 02/12/2015 3.500%, 07/18/2016 2.750%, 01/30/2017 Enova International, Inc. 9.750%, 06/01/20211 Containers & Packaging: 2.6% Ardagh Finance Holdings SA 8.625%, 06/15/20191 Ardagh Packaging Finance PLC 6.250%, 01/31/20191 3.234%, 12/15/20191,3 Packaging Dynamics Corp. 8.750%, 02/01/20161 Distributors: 0.2% Pittsburgh Glass Works LLC 8.000%, 11/15/20181 The accompanying notes are an integral part of these financial statements. 11 Strategic Income Fund | Schedule of Investments at September 30, 2014 (Unaudited) Principal Amount Value Diversified Consumer Services: 1.7% Outerwall, Inc. $ 6.000%, 03/15/2019 $ Regis Corp. 5.750%, 12/05/20171 Diversified Financial Services: 5.5% AerCap Aviation Solutions BV 6.375%, 05/30/2017 Aviation Capital Group Corp. 4.625%, 01/31/20181 Icahn Enterprises L.P. 3.500%, 03/15/2017 International Lease Finance Corp. 4.875%, 04/01/2015 8.625%, 09/15/2015 Intrepid Aviation Group Holdings LLC 6.875%, 02/15/20191 Milestone Aviation Group Ltd. 8.625%, 12/15/20171 Diversified Telecommunication Services: 3.1% Paetec Holding Corp. 9.875%, 12/01/2018 West Corp. 7.875%, 01/15/2019 5.375%, 07/15/20221 Windstream Corp. 8.125%, 09/01/2018 Electronic Equipment, Instruments & Components: 0.3% Sanmina Corp. 7.000%, 05/15/20191 Energy Equipment & Services: 2.1% Era Group, Inc. 7.750%, 12/15/2022 ION Geophysical Corp. 8.125%, 05/15/2018 Nuverra Environmental Solutions, Inc. 9.875%, 04/15/2018 Tervita Corp. 10.875%, 02/15/20181 Food & Staples Retailing: 9.1% BI-LO LLC 8.625%, 09/15/20181 KeHE Distributors LLC 7.625%, 08/15/20211 Michaels FinCo Holdings LLC 7.500%, 08/01/20181 Rite Aid Corp. 9.250%, 03/15/2020 Roundy’s Supermarkets, Inc. 10.250%, 12/15/20201 Spartan Stores, Inc. 6.625%, 12/15/20161 Tops Holding Corp. 8.875%, 12/15/2017 Tops Holding II Corp. 8.750%, 06/15/2018 Food Products: 4.4% Big Heart Pet Brands 7.625%, 02/15/2019 Hearthside Group Holdings LLC 6.500%, 05/01/20221 Shearer’s Foods LLC 9.000%, 11/01/20191 Simmons Foods, Inc. 7.875%, 10/01/20211 Health Care Equipment & Supplies: 2.1% Alere, Inc. 8.625%, 10/01/2018 Health Care Providers & Services: 4.0% CHS/Community Health Systems, Inc. 8.000%, 11/15/2019 HCA, Inc. 7.190%, 11/15/2015 VWR Funding, Inc. 7.250%, 09/15/2017 Hotels, Restaurants & Leisure: 2.8% Boyd Gaming Corp. 9.125%, 12/01/2018 Carrols Restaurant Group, Inc. 11.250%, 05/15/2018 The accompanying notes are an integral part of these financial statements. 12 Strategic Income Fund | Schedule of Investments at September 30, 2014 (Unaudited) Principal Amount Value Hotels, Restaurants & Leisure: 2.8% (Continued) Peninsula Gaming Corp. $ 8.375%, 02/15/20181 $ Ruby Tuesday, Inc. 7.625%, 05/15/2020 Household Durables: 2.3% Blyth, Inc. 6.000%, 06/30/20171,2 Century Intermediate Holding Co. 9.750%, 02/15/20191 Ethan Allen Global, Inc. 5.375%, 10/01/2015 Household Products: 0.4% Sun Products Corp. 7.750%, 03/15/20211 Independent Power & Renewable Electricity Producers: 1.1% NRG Energy, Inc. 8.250%, 09/01/2020 IT Services: 0.4% Unisys Corp. 6.250%, 08/15/2017 Leisure Products: 1.5% Smith & Wesson Holding Corp. 5.875%, 06/15/20171 5.000%, 07/15/20181,2 Machinery: 1.5% Navistar International Corp. 8.250%, 11/01/2021 Waterjet Holdings, Inc. 7.625%, 02/01/20201 Media: 3.6% Carmike Cinemas, Inc. 7.375%, 05/15/2019 Crown Media Holdings, Inc. 10.500%, 07/15/2019 Lions Gate Entertainment Corp. 5.250%, 08/01/2018 MDC Partners, Inc. 6.750%, 04/01/20201 NAI Entertainment Holdings 5.000%, 08/01/20181 Nara Cable Funding Ltd. 8.875%, 12/01/20181 8.875%, 12/01/20181 ONO Finance II Plc 10.875%, 07/15/20191 Metals & Mining: 6.4% A.M. Castle & Co. 12.750%, 12/15/2016 Coeur Mining, Inc. 7.875%, 02/01/2021 Edgen Murray Corp. 8.750%, 11/01/20201 Hecla Mining Co. 6.875%, 05/01/2021 Horsehead Holding Corp. 9.000%, 06/01/20171,2 10.500%, 06/01/20171 10.500%, 06/01/20171 10.500%, 06/01/20171 Multiline Retail: 0.7% Bon-Ton Department Stores, Inc. 10.625%, 07/15/2017 8.000%, 06/15/2021 Oil, Gas & Consumable Fuels: 4.5% Armstrong Energy, Inc. 11.750%, 12/15/2019 Calumet Specialty Products Partners L.P. 9.625%, 08/01/2020 6.500%, 04/15/20211 Chesapeake Energy Corp. 3.484%, 04/15/20193 Genesis Energy L.P. 7.875%, 12/15/2018 Global Partners L.P. 6.250%, 07/15/20221 The accompanying notes are an integral part of these financial statements. 13 Strategic Income Fund | Schedule of Investments at September 30, 2014 (Unaudited) Principal Amount Value Oil, Gas & Consumable Fuels: 4.5% (Continued) NGL Energy Partners L.P. $ 6.875%, 10/15/20211 $ Resolute Energy Corp. 8.500%, 05/01/2020 Ultra Resources, Inc. 7.310%, 03/01/20161,2 5.920%, 03/01/20182 Vanguard Natural Resources LLC 7.875%, 04/01/2020 Paper & Forest Products: 0.6% Resolute Forest Products, Inc. 5.875%, 05/15/2023 Pharmaceuticals: 1.4% Valeant Pharmaceuticals International, Inc. 6.750%, 10/01/20171 6.875%, 12/01/20181 Road & Rail: 3.2% Hertz Corp. 7.500%, 10/15/2018 Swift Services Holdings, Inc. 10.000%, 11/15/2018 Semiconductors & Semiconductor Equipment: 1.1% Global A&T Electronics Ltd. 10.000%, 02/01/20191 NXP BV 3.500%, 09/15/20161 Specialty Retail: 0.9% Brown Shoe Co., Inc. 7.125%, 05/15/2019 Gibson Brands, Inc. 8.875%, 08/01/20181 Thrifts & Mortgage Finance: 0.6% Nationstar Mortgage Holdings, Inc. 9.625%, 05/01/2019 Tobacco: 1.0% Alliance One International, Inc. 9.875%, 07/15/2021 Trading Companies & Distributors: 0.1% Modular Space Corp. 10.250%, 01/31/20191 Wireless Telecommunication Services: 3.1% MetroPCS Wireless, Inc. 7.875%, 09/01/2018 Sprint Communications, Inc. 8.375%, 08/15/2017 Total Corporate Bonds (Cost $6,308,928,197) Convertible Bonds: 3.7% Air Freight & Logistics: 0.1% XPO Logistics, Inc. 4.500%, 10/01/2017 Biotechnology: 0.2% PDL BioPharma, Inc. 4.000%, 02/01/2018 Capital Markets: 1.4% Knight Capital Group, Inc. 3.500%, 03/15/2015 Diversified Consumer Services: 0.0% Carriage Services, Inc. 2.750%, 03/15/20211 Diversified Financial Services: 0.2% Air Lease Corp. 3.875%, 12/01/2018 Electronic Equipment, Instruments & Components: 0.1% InvenSense, Inc. 1.750%, 11/01/20181 Health Care Equipment & Supplies: 0.4% Teleflex, Inc. 3.875%, 08/01/2017 The accompanying notes are an integral part of these financial statements. 14 Strategic Income Fund | Schedule of Investments at September 30, 2014 (Unaudited) Principal Amount Value Machinery: 0.6% Navistar International Corp. $ 4.500%, 10/15/20181 $ Oil, Gas & Consumable Fuels: 0.2% Alon USA Energy, Inc. 3.000%, 09/15/20181 Bill Barrett Corp. 5.000%, 03/15/2028 Semiconductors & Semiconductor Equipment: 0.5% NVIDIA Corp. 1.000%, 12/01/20181 Total Convertible Bonds (Cost $229,616,701) Total Bonds (Cost $6,538,544,898) Shares Short-Term Investments: 4.3% Federated U.S. Treasury Cash Reserves, 0.000%4 Total Short-Term Investments (Cost $300,271,761) Total Investments in Securities: 98.8% (Cost $6,838,816,659) Other Assets in Excess of Liabilities: 1.2% Total Net Assets: 100.0% $ 1 Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualifiedinstitutional buyers.At September 30, 2014, the value of these securities amounted to $3,004,875,714 or 43.5% of net assets. 2 Security is fair valued under supervision of the Board of Trustees (See Note 2A). 3 Variable rate security; rate shown is the rate in effect on September 30, 2014. 4 Annualized seven-day yield as of September 30, 2014. The Global Industry Classification Standard (GICS®) was developed by and is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 15 Strategic Investment Fund | Portfolio Managers’ Review Performance Summary The Osterweis Strategic Investment Fund (the “Fund”) generated a total return of 2.05% for the six-month period ending September 30, 2014, trailing its blended benchmark, composed of 60% S&P 500 Index (the “S&P 500”) and 40% Barclays U.S. Aggregate Bond Index (the “BC Agg”), which returned 4.74% over the same period. (Please see standardized performance in the table following this letter.) Market Review During the first fiscal quarter, the equity market, as measured by the S&P 500, continued its upward march. The second fiscal quarter was a much different story as we saw a striking decoupling of large-cap equities from small- and mid-caps beginning in July. During the second fiscal quarter, the Russell 2000 was down 7.4% and the S&P Midcap 400 fell 4.0% versus a 1.1% rise in the S&P 500. Within the S&P 500, the very largest market cap names drove performance. Clearly, there was a broad “risk-off” rotation. Mega caps generally outperformed small- and mid-caps, investment grade bonds outperformed high yield bonds, U.S. equities outperformed non-U.S. equities, the dollar rallied and commodities tanked. Our portfolio was not immune to this shift in investor sentiment. Within fixed income, during the six month fiscal year period, the investment grade bond market, as measured by the BC Agg, showed strong performance as investors sought perceived safety in investment grade bonds, particularly Treasuries. Therefore, U.S. Treasury yields have stayed low, driven by global investor demand for safe havens rather than by U.S. economic fundamentals. Portfolio Review The Fund’s average allocation over the six-month period was 64% in equities, 33% in fixed income and 3% in cash, reflecting a slightly higher equity position compared to what we regard as the long-term neutral allocation of 60%. Both the equity and fixed income holdings detracted from the Fund’s performance versus their respective blended benchmark components over the period. Equities The Fund’s equities lagged the S&P 500 for the six-month period ending September 30th. Almost all of the underperformance occurred during the second fiscal quarter, with the most obvious cause of the shortfall related to the wide divergence in performance between large caps and small/mid caps as noted above. On the positive side, our companies have continued to operate well with only a few hiccups, and we generally anticipate attractive earnings and free cash flow growth to continue over the next year. During the six-month fiscal year period, our security selection in the Energy sector added significant absolute and relative value. In particular, all of our Master Limited Partnership (MLP) investments fared quite well, with all except one MLP holding garnering double-digit returns for the period. Our Consumer Discretionary stock picks also provided a nice boost to both absolute and relative returns. These two sectors combined accounted for three of the top five contributors to absolute performance within equities. On the other hand, our selection fared the worst in the Industrials and Materials sectors, where the portfolio’s bottom three contributors to total equity returns reside. Fixed Income For the six-month period, the Fund’s fixed income holdings trailed the BC Agg. The Fund’s non-investment grade (high yield) holdings were the primary contributors to absolute performance within fixed income; however, this, in addition to the Fund’s defensive duration positioning, hampered returns versus the BC Agg, an investment grade benchmark. Within the overall bond market, the investment grade sector outperformed the high yield sector.The BC Agg generated solid returns in every single segment. The Fund’s high yield securities as a whole also produced positive results, but lagged the investment grade benchmark. Consequently, given the significant weight in high yield within fixed income as well as the overall portfolio, averaging 93% and 31% over the period respectively, this sector detracted notably from relative returns. The benchmark does not contain any high yield bonds. 16 Strategic Investment Fund | Portfolio Managers’ Review During the period, longer term yields generally declined while some shorter term yields rose slightly. Since bond prices generally rise as yields fall, this means that longer term bonds fared better over the six months. Therefore, the Fund’s shorter duration positioning compared to the benchmark was a detractor from relative performance. However, within high yield, the Fund’s shorter duration positioning helped returns, as shorter term bond performance outpaced longer term in this sector during the high yield selloff that occurred in the second fiscal quarter. Outlook & Portfolio Positioning We suspect that the broad flight to safety across asset classes in the second fiscal quarter came in response to new signs of economic weakness in Europe and certain emerging markets. U.S. economic growth at the same time has accelerated and is likely to remain slow but steady. The contrast between improving growth in the U.S. and slowing growth elsewhere has resulted in a strengthening U.S. dollar versus most of the other major currencies. We think this will prove to be positive for both the U.S. economy and U.S. stock market. As discussed in the CIO and President’s letter, we are constantly evaluating where we might be wrong in terms of our economic assumptions. Some of the key areas we are monitoring include: •Inflationary pressures – labor market and commodities •Weak economic conditions abroad •Faster than expected Fed tightening •Geopolitical events Our generally positive outlook for equities leaves us with an allocation of 64% equities/ 36% fixed income and cash.For equities our task, of course, is to scour the market for unusually attractive opportunities, not just buying reasonably valued companies. On that front, we continue to seek overlooked, misunderstood and undervalued companies with businesses that we believe should thrive in a slow growth economic environment. We are particularly focused on companies with strong and growing free cash flow, especially those that return this cash flow to shareholders through dividends and stock repurchases. On the fixed income side, we still believe that current Treasury yields do not adequately compensate us in a continuing benign interest rate environment, nor provide enough protection in case we enter a rising interest rate environment. We still favor shorter duration high yield, with its combination of potential for attractive yields and low interest rate risk. We are also on the lookout for convertible bonds trading at attractive yields, driven by selloffs in equities. Longer term, we look forward to the time when longer dated high yield bonds and investment grade bonds may present attractive investments. The Osterweis Strategic Investment Fund may invest in small- and mid-capitalization companies, which tend to have limited liquidity and greater price volatility than large-capitalization companies. The Fund may invest in foreign and emerging market securities, which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Fund may invest in Master Limited Partnerships, which involve risk related to energy prices, demand and changes in tax code. The Fund may invest in debt securities that are un-rated or rated below investment grade. Such lower-rated securities may present an increased possibility of default, price volatility or illiquidity compared to higher-rated securities. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Higher turnover rates may result in increased transaction costs, which could impact performance. Investment performance reflects periods during which fee waivers were in effect. In the absence of such waivers, total return would have been reduced. 17 Strategic Investment Fund | Fund Overview (Unaudited) Six Month and Average Annual Total Returns Periods Ended September 30, 2014 Since Inception Six Months 1 Yr. 3 Yr. (August 31, 2010) Osterweis Strategic Investment Fund 2.05% 10.18% 17.49% 13.94% 60% S&P 500 Index/40% Barclays U.S. Aggregate Bond Index Expense Ratio as of 3/31/2014: 1.15% The performance data quoted above represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month-end may be obtained by calling (866) 236-0050. Prior to June 30, 2014 the Fund imposed a 2.00% redemption fee on shares redeemed within 30 days. Since inception, short-term opportunities in the high yield new issue market, which may not be sustainable, have contributed materially to the Fund’s performance. Growth of $10K (Inception to 9/30/2014) This chart illustrates the performance of a hypothetical $10,000 investment made on August 31, 2010 (the Fund’s inception) and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The chart assumes reinvestment of capital gains and dividends. Asset Allocation Top Ten Equity Holdings Digital Realty Trust, Inc. % NRG Yield, Inc. – Class A Valeant Pharmaceuticals International, Inc. Liberty Interactive Corp. – Class A Magellan Midstream Partners L.P. Viacom, Inc. – Class B Cinemark Holdings, Inc. Enterprise Products Partners L.P. Crown Holdings, Inc. Charter Communications, Inc. – Class A Total % Top Ten Debt Holdings Crown Media Holdings, Inc., 10.500% % Rite Aid Corp., 9.250% Shearer's Foods LLC, 9.000% Milestone Aviation Group Ltd., 8.625% NRG Energy, Inc., 8.250% CHS/Community Health Systems, Inc., 8.000% Stoneridge, Inc., 9.500% West Corp., 7.875% Genesis Energy L.P., 7.875% Valeant Pharmaceuticals International, Inc., 6.875% Total % Fund holdings are subject to change. 18 Strategic Investment Fund | Schedule of Investments at September 30, 2014 (Unaudited) Shares Value Common Stocks: 50.1% Aerospace & Defense: 3.0% Boeing Co. $ Triumph Group, Inc. Air Freight & Logistics: 1.0% Royal Mail Plc Beverages: 1.8% Diageo Plc – ADR Communications Equipment: 0.9% Motorola Solutions, Inc. Containers & Packaging: 3.7% Crown Holdings, Inc.1 Owens-Illinois, Inc.1 Diversified Financial Services: 1.2% PHH Corp.1 Electric Utilities: 2.2% NRG Yield, Inc. – Class A Food Products: 1.2% Unilever NV – NYRS Gas Utilities: 1.0% Questar Corp. Health Care Equipment & Supplies: 1.4% Teleflex, Inc. Health Care Providers & Services: 0.8% HealthSouth Corp. Insurance: 1.3% Alleghany Corp.1 Internet & Catalog Retail: 2.1% Liberty Interactive Corp. – Class A1 Internet Software & Services: 2.9% Ebay, Inc.1 Google, Inc. – Class A1 Google, Inc. – Class C1 Media: 8.1% Charter Communications, Inc. – Class A1 Cinemark Holdings, Inc. DIRECTV1 Viacom, Inc. – Class B Multiline Retail: 0.5% Marks & Spencer Group Plc – ADR Oil, Gas & Consumable Fuels: 1.9% Occidental Petroleum Corp. Pharmaceuticals: 9.0% Bayer AG – ADR Johnson & Johnson Novartis AG – ADR Sanofi – ADR Valeant Pharmaceuticals International, Inc.1 Software: 1.9% Oracle Corporation Thrifts & Mortgage Finance: 0.5% Stonegate Mortgage Corp.1 Trading Companies & Distributors: 1.9% Air Lease Corp. Water Utilities: 1.8% American Water Works Co., Inc. Total Common Stocks (Cost $121,548,653) Shares Partnerships & Trusts: 8.3% Oil, Gas & Consumable Fuels: 6.0% Atlas Pipeline Partners L.P. Cone Midstream Partners L.P.1 Enterprise Products Partners L.P. Magellan Midstream Partners L.P. VTTI Energy Partners L.P.1 Total Partnerships & Trusts (Cost $18,265,252) The accompanying notes are an integral part of these financial statements. 19 Strategic Investment Fund | Schedule of Investments at September 30, 2014 (Unaudited) Shares Value Real Estate Investment Trusts: 5.2% Digital Realty Trust, Inc. $ New Residential Investment Corp. Newcastle Investment Corp. Total Real Estate Investment Trusts (Cost $15,575,515) Principal Amount Bonds: 33.4% Corporate Bonds: 32.2% Aerospace & Defense: 0.9% ADS Tactical, Inc. $ 11.000%, 04/01/20182 Erickson, Inc. 8.250%, 05/01/2020 Kratos Defense & Security Solutions, Inc. 7.000%, 05/15/20192 Air Freight & Logistics: 0.4% XPO Logistics, Inc. 7.875%, 09/01/20192 Auto Components: 0.5% Stoneridge, Inc. 9.500%, 10/15/20172 Beverages: 0.3% Beverages & More, Inc. 10.000%, 11/15/20182 Building Products: 0.4% Cleaver-Brooks, Inc. 8.750%, 12/15/20192 9.750%, 12/31/20192,3 Capital Markets: 0.8% E*Trade Financial Corp. 6.000%, 11/15/2017 6.375%, 11/15/2019 Oppenheimer Holdings, Inc. 8.750%, 04/15/2018 Chemicals: 1.0% HIG BBC Intermediate Holdings LLC 10.500%, 09/15/20182 LSB Industries, Inc. 7.750%, 08/01/2019 Trinseo Materials Operating SCA 8.750%, 02/01/2019 Commercial Services & Supplies: 0.8% Deluxe Corp. 6.000%, 11/15/2020 R.R. Donnelley & Sons Co. 8.250%, 03/15/2019 8.875%, 04/15/2021 Transfield Services Ltd. 8.375%, 05/15/20202 Construction & Engineering: 0.3% Michael Baker International LLC 8.250%, 10/15/20182 Construction Materials: 0.9% Associated Asphalt Partners LLC 8.500%, 02/15/20182 Rain CII Carbon LLC 8.000%, 12/01/20182 Consumer Finance: 0.7% Ally Financial, Inc. 3.500%, 07/18/2016 2.750%, 01/30/2017 Enova International, Inc. 9.750%, 06/01/20212 Containers & Packaging: 1.2% Ardagh Finance Holdings SA 8.625%, 06/15/20192 Ardagh Packaging Finance Plc 6.250%, 01/31/20192 Packaging Dynamics Corp. 8.750%, 02/01/20162 The accompanying notes are an integral part of these financial statements. 20 Strategic Investment Fund | Schedule of Investments at September 30, 2014 (Unaudited) Principal Amount Value Distributors: 0.3% Pittsburgh Glass Works LLC $ 8.000%, 11/15/20182 $ Diversified Consumer Services: 0.7% Outerwall, Inc. 6.000%, 03/15/2019 Regis Corp. 5.750%, 12/05/20172 Diversified Financial Services: 1.4% Aviation Capital Group Corp. 4.625%, 01/31/20182 Icahn Enterprises L.P. 3.500%, 03/15/2017 Intrepid Aviation Group Holdings LLC 6.875%, 02/15/20192 Milestone Aviation Group Ltd. 8.625%, 12/15/20172 Diversified Telecommunication Services: 1.1% Paetec Holding Corp. 9.875%, 12/01/2018 West Corp. 7.875%, 01/15/2019 Windstream Corp. 8.125%, 09/01/2018 Electronic Equipment, Instruments & Components: 0.2% Sanmina Corp. 7.000%, 05/15/20192 Energy Equipment & Services: 0.9% Era Group, Inc. 7.750%, 12/15/2022 ION Geophysical Corp. 8.125%, 05/15/2018 Nuverra Environmental Solutions, Inc. 9.875%, 04/15/2018 Tervita Corp. 10.875%, 02/15/20182 Food & Staples Retailing: 2.6% BI-LO LLC 8.625%, 09/15/20182 KeHE Distributors LLC 7.625%, 08/15/20212 Michaels FinCo Holdings LLC 7.500%, 08/01/20182 Rite Aid Corp. 9.250%, 03/15/2020 Roundy’s Supermarkets, Inc. 10.250%, 12/15/20202 Tops Holding Corp. 8.875%, 12/15/2017 Tops Holding II Corp. 8.750%, 06/15/2018 Food Products: 1.5% Big Heart Pet Brands 7.625%, 02/15/2019 Hearthside Group Holdings LLC 6.500%, 05/01/20222 Shearer’s Foods LLC 9.000%, 11/01/20192 Simmons Foods, Inc. 7.875%, 10/01/20212 Health Care Equipment & Supplies: 0.4% Alere, Inc. 8.625%, 10/01/2018 Health Care Providers & Services: 0.7% CHS/Community Health Systems, Inc. 8.000%, 11/15/2019 VWR Funding, Inc. 7.250%, 09/15/2017 Hotels, Restaurants & Leisure: 1.0% Boyd Gaming Corp. 9.125%, 12/01/2018 Carrols Restaurant Group, Inc. 11.250%, 05/15/2018 Ruby Tuesday, Inc. 7.625%, 05/15/2020 The accompanying notes are an integral part of these financial statements. 21 Strategic Investment Fund | Schedule of Investments at September 30, 2014 (Unaudited) Principal Amount Value Household Durables: 1.0% Blyth, Inc. $ 6.000%, 06/30/20172,3 $ Century Intermediate Holding Co. 9.750%, 02/15/20192 Ethan Allen Global, Inc. 5.375%, 10/01/2015 Household Products: 0.2% Sun Products Corp. 7.750%, 03/15/20212 Independent Power & Renewable Electricity Producers: 0.5% NRG Energy, Inc. 8.250%, 09/01/2020 Leisure Products: 0.3% Smith & Wesson Holding Corp. 5.875%, 06/15/20172 5.000%, 07/15/20182,3 Machinery: 0.7% Navistar International Corp. 8.250%, 11/01/2021 Waterjet Holdings, Inc. 7.625%, 02/01/20202 Media: 2.0% Carmike Cinemas, Inc. 7.375%, 05/15/2019 Crown Media Holdings, Inc. 10.500%, 07/15/2019 Lions Gate Entertainment Corp. 5.250%, 08/01/2018 MDC Partners, Inc. 6.750%, 04/01/20202 NAI Entertainment Holdings 5.000%, 08/01/20182 Nara Cable Funding Ltd. 8.875%, 12/01/20182 ONO Finance II Plc 10.875%, 07/15/20192 Metals & Mining: 1.7% A.M. Castle & Co. 12.750%, 12/15/2016 Coeur Mining, Inc. 7.875%, 02/01/2021 Edgen Murray Corp. 8.750%, 11/01/20202 Hecla Mining Co. 6.875%, 05/01/2021 Horsehead Holding Corp. 9.000%, 06/01/20172,3 10.500%, 06/01/20172 Multiline Retail: 0.5% Bon-Ton Department Stores, Inc. 10.625%, 07/15/2017 8.000%, 06/15/2021 Oil, Gas & Consumable Fuels: 2.5% Calumet Specialty Products Partners L.P. 9.625%, 08/01/2020 6.500%, 04/15/20212 Chesapeake Energy Corp. 3.484%, 04/15/20194 Genesis Energy L.P. 7.875%, 12/15/2018 Global Partners L.P. 6.250%, 07/15/20222 NGL Energy Partners L.P. 6.875%, 10/15/20212 Resolute Energy Corp. 8.500%, 05/01/2020 Ultra Resources, Inc. 7.310%, 03/01/20162,3 5.920%, 03/01/20183 Vanguard Natural Resources LLC 7.875%, 04/01/2020 Paper & Forest Products: 0.2% Resolute Forest Products, Inc. 5.875%, 05/15/2023 Pharmaceuticals: 0.5% Valeant Pharmaceuticals International, Inc. 6.875%, 12/01/20182 The accompanying notes are an integral part of these financial statements. 22 Strategic Investment Fund | Schedule of Investments at September 30, 2014 (Unaudited) Principal Amount Value Road & Rail: 0.7% Hertz Corp. $ 7.500%, 10/15/2018 $ Swift Services Holdings, Inc. 10.000%, 11/15/2018 Semiconductors & Semiconductor Equipment: 0.3% Global A&T Electronics Ltd. 10.000%, 02/01/20192 Specialty Retail: 0.4% Brown Shoe Co., Inc. 7.125%, 05/15/2019 Gibson Brands, Inc. 8.875%, 08/01/20182 Thrifts & Mortgage Finance: 0.4% Nationstar Mortgage Holdings, Inc. 9.625%, 05/01/2019 Tobacco: 0.3% Alliance One International, Inc. 9.875%, 07/15/2021 Trading Companies & Distributors: 0.3% Modular Space Corp. 10.250%, 01/31/20192 Wireless Telecommunication Services: 0.7% MetroPCS Wireless, Inc. 7.875%, 09/01/2018 Sprint Communications, Inc. 8.375%, 08/15/2017 Total Corporate Bonds (Cost $95,780,599) Convertible Bonds: 1.2% Biotechnology: 0.2% PDL BioPharma, Inc. 4.000%, 02/01/2018 Capital Markets: 0.3% Knight Capital Group, Inc. 3.500%, 03/15/2015 Electronic Equipment, Instruments & Components: 0.2% InvenSense, Inc. 1.750%, 11/01/20182 Machinery: 0.1% Navistar International Corp. 4.500%, 10/15/20182 Semiconductors & Semiconductor Equipment: 0.4% NVIDIA Corp. 1.000%, 12/01/20182 Total Convertible Bonds (Cost $3,301,375) Total Bonds (Cost $99,081,974) Shares Short-Term Investments: 2.1% Federated U.S. Treasury Cash Reserves, 0.000%5 Total Short-Term Investments (Cost $6,118,148) Total Investments in Securities: 99.1% (Cost $260,589,542) Other Assets in Excess of Liabilities: 0.9% Total Net Assets: 100.0% $ ADR – American Depositary Receipt NYRS – New York Registry Shares 1 Non-income producing security. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At September 30, 2014, the value of these securities amounted to $50,357,776 or 16.9% of net assets. 3 Security is fair valued under supervision of the Board of Trustees (See Note 2A). 4 Variable/Step rate security; rate shown is the rate in effect on September 30, 2014. 5 Annualized seven-day yield as of September 30, 2014. The Global Industry Classification Standard (GICS®) was developed by and is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 23 Institutional Equity Fund | Portfolio Managers’ Review Performance Summary The Osterweis Institutional Equity Fund (the “Fund”) generated a 2.40% total return for the six-month period ending September 30, 2014, trailing its benchmark, the S&P 500 Index (the “S&P 500”), which returned 6.42% over the same period. (Please see standardized performance in the table following this review.) Market Review During the first fiscal quarter, the market, as measured by the S&P 500, continued its upward march. The second fiscal quarter was a much different story as we saw a striking decoupling of large-cap equities from small- and mid-caps beginning in July. During the second fiscal quarter, the Russell 2000 was down 7.4% and the S&P Midcap 400 fell 4.0% versus a 1.1% rise in the S&P 500. Within the S&P 500, the very largest market cap names drove performance. Clearly, there was a broad “risk-off” rotation. Mega caps generally outperformed small- and mid-caps, investment grade bonds outperformed high yield bonds, U.S. equities outperformed non-U.S. equities, the dollar rallied and commodities tanked. Our portfolio was not immune to this shift in investor sentiment. Portfolio Review The Fund lagged the benchmark for the six-month period ending September 30th. Almost all of the underperformance occurred during the second fiscal quarter, with the most obvious cause of the shortfall related to the wide divergence in performance between large caps and small/mid as noted above. (As of September 30th, only 11 of the Fund’s 40 holdings were members of the S&P 500 and only 6% of Fund assets by market value overlapped with the S&P 500.) On the positive side, our companies have continued to operate well with only a few hiccups, and we generally anticipate attractive earnings and free cash flow growth to continue over the next year. During the six-month fiscal year period, our security selection in the Energy sector added significant absolute and relative value. In particular, all of our Master Limited Partnership (MLP) investments fared quite well, with all except one MLP holding garnering double-digit returns for the period. Our Consumer Discretionary stock picks also provided a nice boost to both absolute and relative returns. These two sectors combined accounted for four of the top five contributors to absolute performance. On the other hand, our selection fared the worst in the Industrials and Materials sectors, where the portfolio’s bottom three contributors to total returns reside. Throughout six months, the Fund remained almost fully invested with an average equity exposure of 97%. Nevertheless, the residual cash holding further detracted from relative performance in a strong equity market. Outlook & Portfolio Positioning We suspect that the broad flight to safety across asset classes in the second fiscal quarter came in response to new signs of economic weakness in Europe and certain emerging markets. U.S. economic growth at the same time has accelerated and is likely to remain slow but steady. The contrast between improving growth in the U.S. and slowing growth elsewhere has resulted in a strengthening U.S. dollar versus most of the other major currencies. We think this will prove to be positive for both the U.S. economy and U.S. stock market. As discussed in the CIO and President’s letter, we are constantly evaluating where we might be wrong in terms of our economic assumptions. Some of the key areas we are monitoring include: •Inflationary pressures – labor market and commodities •Weak economic conditions abroad •Faster than expected Fed tightening •Geopolitical events In terms of valuations, price-to-earnings (P/E) ratios are near their historic averages and we think they could stay at these levels or move even higher with the stronger U.S. dollar, low inflation and low interest rates. 24 Institutional Equity Fund | Portfolio Managers’ Review Our task, of course, is to scour the market for unusually attractive opportunities, not just buying reasonably valued companies. On that front, we continue to seek overlooked, misunderstood and undervalued companies with businesses that we believe should thrive in a slow growth economic environment. We are particularly focused on companies with strong and growing free cash flow, especially those that return this cash flow to shareholders through dividends and stock repurchases. The Osterweis Institutional Equity Fund may invest in medium and smaller sized companies, which involve additional risks such as limited liquidity and greater volatility. The Fund may invest in foreign and emerging market securities, which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Fund may invest in Master Limited Partnerships, which involve risk related to energy prices, demand and changes in tax code. From time to time, the Fund may have concentrated positions in one or more sectors subjecting the Fund to sector emphasis risk. Investment performance reflects periods during which fee waivers were in effect. In the absence of such waivers, total return would have been reduced. 25 Institutional Equity Fund | Fund Overview (Unaudited) Six Month and Average Annual Total Returns Periods Ended September 30, 2014 Since Inception Six Months 1 Yr. (July 31, 2012) Osterweis Institutional Equity Fund 2.40% 11.50% 18.92% S&P 500 Index Gross/Net Expense Ratio as of 3/31/2014: 1.13%/1.00% The performance data quoted above represent past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month-end may be obtained by calling (866) 236-0050. Prior to June 30, 2014 the Fund imposed a 2.00% redemption fee on shares redeemed within 30 days. Growth of $10K (Inception to 9/30/2014) This chart illustrates the performance of a hypothetical $10,000 investment made on July 31, 2012 (the Fund’s inception) and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The chart assumes reinvestment of capital gains and dividends. Sector Allocation Top Ten Equity Holdings Valeant Pharmaceuticals International, Inc. % Cinemark Holdings, Inc. Magellan Midstream Partners L.P. Crown Holdings, Inc. American Water Works Co., Inc. Digital Realty Trust, Inc. Enterprise Products Partners L.P. Occidental Petroleum Corp. Oracle Corporation Johnson & Johnson Total % Fund holdings are subject to change. 26 Institutional Equity Fund | Schedule of Investments at September 30, 2014 (Unaudited) Shares Value Common Stocks: 76.9% Aerospace & Defense: 4.6% Boeing Co. $ Triumph Group, Inc. Beverages: 3.0% Diageo Plc – ADR Communications Equipment: 1.4% Motorola Solutions, Inc. Containers & Packaging: 5.8% Crown Holdings, Inc.1 Owens-Illinois, Inc.1 Diversified Financial Services: 2.0% PHH Corp.1 Electric Utilities: 1.9% NRG Yield, Inc. – Class A Food Products: 2.6% Unilever NV – NYRS Gas Utilities: 1.3% Questar Corp. Health Care Equipment & Supplies: 2.5% Teleflex, Inc. Health Care Providers & Services: 1.4% HealthSouth Corp. Insurance: 2.4% Alleghany Corp.1 Internet & Catalog Retail: 2.7% Liberty Interactive Corp. – Class A1 Internet Software & Services: 4.9% Ebay, Inc.1 Google, Inc. – Class A1 Google, Inc. – Class C1 Media: 11.6% Charter Communications, Inc. – Class A1 Cinemark Holdings, Inc. DIRECTV1 Viacom, Inc. – Class B Multiline Retail: 1.2% Marks & Spencer Group Plc – ADR Oil, Gas & Consumable Fuels: 3.1% Occidental Petroleum Corp. Pharmaceuticals: 14.8% Bayer AG – ADR Johnson & Johnson Novartis AG – ADR Sanofi – ADR Valeant Pharmaceuticals International, Inc.1 Software: 3.1% Oracle Corporation Thrifts & Mortgage Finance: 0.7% Stonegate Mortgage Corp.1 Trading Companies & Distributors: 2.7% Air Lease Corp. Water Utilities: 3.2% American Water Works Co., Inc. Total Common Stocks (Cost $32,899,306) Partnerships & Trusts: 11.6% Oil, Gas & Consumable Fuels: 11.6% Atlas Pipeline Partners L.P. Cone Midstream Partners L.P.1 Enterprise Products Partners L.P. Magellan Midstream Partners L.P. VTTI Energy Partners L.P.1 Total Partnerships & Trusts (Cost $4,331,594) The accompanying notes are an integral part of these financial statements. 27 Institutional Equity Fund | Schedule of Investments at September 30, 2014 (Unaudited) Shares Value Real Estate Investment Trusts: 7.7% Digital Realty Trust, Inc. $ New Residential Investment Corp. Newcastle Investment Corp. Total Real Estate Investment Trusts (Cost $4,200,068) Short-Term Investments: 1.1% Federated U.S. Treasury Cash Reserves, 0.000%2 Total Short-Term Investments (Cost $601,362) Total Investments in Securities: 97.3% (Cost $42,032,330) Other Assets in Excess of Liabilities: 2.7% Total Net Assets: 100.0% $ ADR – American Depositary Receipt NYRS – New York Registry Shares 1 Non-income producing security. 2 Annualized seven-day yield as of September 30, 2014. The Global Industry Classification Standard (GICS®) was developed by and is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 28 Osterweis Funds | Statements of Assets and Liabilities at September 30, 2014 (Unaudited) Osterweis Osterweis Osterweis Osterweis Strategic Strategic Institutional Fund Income Fund Investment Fund Equity Fund ASSETS Investments in securities, at value (cost $804,950,710, $6,838,816,659, $260,589,542 and $42,032,330, respectively) (Note 2) $ Receivables: Investment securities sold Fund shares sold — Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased — — Fund shares redeemed — Investment advisory fees Administration fees Custody fees Fund accounting fees Transfer agent fees Trustee fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ COMPUTATION OF NET ASSET VALUE Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized gain (loss) on investments ) Net unrealized appreciation (depreciation) on investments ) Net assets $ The accompanying notes are an integral part of these financial statements. 29 Osterweis Funds | Statements of Operations For the Six Months Ended September 30, 2014 (Unaudited) Osterweis Osterweis Osterweis Osterweis Strategic Strategic Institutional Fund Income Fund Investment Fund Equity Fund INVESTMENT INCOME Dividends (net of $575,395,$0,$94,815 and $22,153, respectively, in foreign withholding taxes) $ $ — $ $ Interest 19 Total investment income EXPENSES (Note 3) Investment advisory fees Administration fees Transfer agent fees Fund accounting fees Custody fees Registration fees Reports to shareholders Audit fees Trustee fees Miscellaneous expense Chief Compliance Officer fees Legal fees Insurance expense Interest expense — — 2 — Total expenses Fees waived by the Adviser — — — ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY Net realized gain (loss) on investments and foreign currency ) Change in net unrealized depreciation on investments and foreign currency ) Net realized and unrealized gain (loss) on investments and foreign currency ) Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 30 Osterweis Fund | Statements of Changes in Net Assets Six Months Ended September 30, 2014 Year Ended (Unaudited) March 31, 2014 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments and foreign currency Change in net unrealized appreciation (depreciation) on investments and foreign currency ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) From realized gains — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares (a)(b) ) Total increase in net assets NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Six Months Ended September 30, 2014 Year Ended (Unaudited) March 31, 2014 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed (b) Net increase (decrease) ) $ ) $ (b) Net of redemption fees of $3,403 and $3,345, respectively.(Prior to June 30, 2014, the Fund imposed a 2% redemption fee on shares held less than 30 days.) The accompanying notes are an integral part of these financial statements. 31 Strategic Income Fund | Statements of Changes in Net Assets Six Months Ended September 30, 2014 Year Ended (Unaudited) March 31, 2014 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments and foreign currency ) Change in net unrealized appreciation (depreciation) on investments and foreign currency ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From realized gains — ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a)(b) Total increase in net assets NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Six Months Ended September 30, 2014 Year Ended (Unaudited) March 31, 2014 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $49,202 and $225,879, respectively.(Prior to June 30, 2014, the Fund imposed a 2% redemption fee on shares held less than 30 days.) The accompanying notes are an integral part of these financial statements. 32 Strategic Investment Fund | Statements of Changes in Net Assets Six Months Ended September 30, 2014 Year Ended (Unaudited) March 31, 2014 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments and foreign currency Change in net unrealized appreciation (depreciation) on investments and foreign currency ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) From realized gains — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a)(b) Total increase in net assets NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Six Months Ended September 30, 2014 Year Ended (Unaudited) March 31, 2014 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $233 and $7,127, respectively.(Prior to June 30, 2014, the Fund imposed a 2% redemption fee on shares held less than 30 days.) The accompanying notes are an integral part of these financial statements. 33 Institutional Equity Fund | Statements of Changes in Net Assets Six Months Ended September 30, 2014 Year Ended (Unaudited) March 31, 2014 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments and foreign currency Change in net unrealized appreciation (depreciation) on investments and foreign currency ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) From realized gains — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares (a)(b) ) Total increase (decrease) in net assets ) NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Six Months Ended September 30, 2014 Year Ended (Unaudited) March 31, 2014 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed ) Net increase (decrease) ) $ ) $ The accompanying notes are an integral part of these financial statements. 34 Osterweis Fund | Financial Highlights For a capital share outstanding throughout each period/year Six Months Ended September 30, Year Ended March 31, (Unaudited) Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income1 Net realized and unrealized gain (loss) on investments ) Total from investment operations ) LESS DISTRIBUTIONS: From net investment income — ) ) — ) ) From net realized gain — ) ) ) — — Total distributions — ) Paid-in capital from redemption fees (Note 2)2 Net asset value, end of period/year $ Total return %3 % % )% % % SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ Portfolio turnover rate 10
